The state's evidence tended to prove the charge laid in the indictment, and, if believed beyond a reasonable doubt, was sufficient upon which to base a verdict.
It is contended that the court committed error in permitting a state's witness to testify that the defendant had three bottles in his hand just prior to his arrest. Unconnected, this would have been irrelevant, but following this testimony it was shown that these were the bottles containing the whisky of which the defendant was possessed, if he did so possess any.
It was also relevant for the witness to testify that three parties came near the witness and asked defendant for some whisky. This was a part of the res gestae. Whether witness had opportunity to know whether they asked for whisky was the subject of cross-examination, but not objection to the testimony. The same is true with reference to the statement of the witness that "defendant went back of us and got the whisky and came right out by us." If this witness did not know the facts to which he testified, this could have been shown on cross-examination to his discredit.
The state offered in evidence three bottles containing whisky, which, according to the state's witnesses, were in the possession of defendant before he threw them down just prior to his arrest. These bottles and their contents were properly admitted.
We find no error in the record, and the judgment is affirmed.
Affirmed.